                                   1
                                   2
                                   3
                                   4
                                   5
                                   6
                                   7
                                   8                              UNITED STATES DISTRICT COURT
                                   9                          NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                  11   CITCON USA LLC,
                                                                                      Case No. 18-cv-02585 NC
                                  12                 Plaintiff,
Northern District of California
 United States District Court




                                                                                      ORDER AFTER PRETRIAL
                                  13           v.                                     CONFERENCE
                                  14   RIVERPAY INC., and others,
                                  15                 Defendants.
                                  16
                                  17
                                             This order summarizes topics addressed and decided today at the pretrial
                                  18
                                       conference.
                                  19
                                             Ordered by the Court:
                                  20
                                             1. Defendants’ motion to bifurcate punitive damages at trial: denied for the
                                  21
                                                reasons stated. Trial will proceed with the phases set forth in ECF 400.
                                  22
                                             2. Jury trial will commence December 9 at 9:00 a.m. as previously scheduled. 8
                                  23
                                                jurors, with no alternates, to be selected. 3 peremptory strikes per side. Parties
                                  24
                                                should plan for opening statements on afternoon of Dec. 9. Plaintiffs declined
                                  25
                                                opportunity to advance start of trial to December 5 or 6. As previously ordered
                                  26
                                                (ECF 169) each side will have 15 hours of total trial time, excluding jury
                                  27
                                                selection. Time spent on jury questions and answers by witnesses will be
                                  28
                                   1      allocated to the party that called the witness.
                                   2   3. Defendants’ objection to showing PTO video on trade secrets during voir dire
                                   3      sustained. Court will show potential jurors implicit bias video.
                                   4   4. Citcon’s motion to pre-admit source code exhibits denied without prejudice,
                                   5      with parties encouraged to confer further as to admissibility of these and other
                                   6      trial exhibits.
                                   7   5. Court declined proposed voir dire by Citcon as overly argumentative and
                                   8      indicated it would ask some to all of questions proposed by defendants. Both
                                   9      sides will have opportunity for voir dire.
                                  10   6. Parties will make copies of the completed jury surveys. They are asked to return
                                  11      original plus 2 copy sets to Court. Parties ordered to return to Court or destroy
                                  12      and certify as destroyed all copies of jury surveys within 30 days after judgment,
Northern District of California
 United States District Court




                                  13      or a later time if ordered by the Court.
                                  14   Further orders to be issued by the Court before trial:
                                  15   1. Revision to jury survey, with addition of questions on bias for/against ethnicity,
                                  16      national origin, immigrants, and Chinese.
                                  17   2. Revised statement of case based on shared edits from pretrial conference.
                                  18   3. Opening and closing jury instructions.
                                  19   4. Order addressing sealing procedures for trial in response to ECF 406.
                                  20   5. Order identifying trial courtroom (5 or 7).
                                  21   6. Order for refreshments for jurors during trial.
                                  22   7. Order hardware and software for jury deliberations phase after feedback from
                                  23      trial counsel (see below).
                                  24   Trial counsel to confer further with each other on these issues/to do before trial:
                                  25   1. Determine hardware and software for the jury to use during deliberations phase.
                                  26      If parties wish to use Court equipment, they must alert the courtroom deputy by
                                  27      December 9. Parties encouraged to test the technology before trial.
                                  28   2. Preference for courtroom 5 or 7. Communicate to courtroom deputy by
                                                                          2
                                   1           November 27.
                                   2        3. Order trial transcripts.
                                   3        4. Reduce excessive trial exhibits and separate exhibits into admissible
                                   4           components.
                                   5        5. Group witnesses for efficient presentation.
                                   6        6. Assess and discuss proposed redactions of trial exhibits.
                                   7        7. Deposition excerpts.
                                   8        8. Alternative videos/materials to educate potential jurors on trade secrets. Propose
                                   9           to Court by November 27.
                                  10        9. Meet and confer and file proposed jury verdict form(s) by December 4.
                                  11
                                  12           IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13
                                  14   Dated: November 20, 2019                _____________________________________
                                                                                     NATHANAEL M. COUSINS
                                  15                                                 United States Magistrate Judge
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28
                                                                              3
